[Cite as Chernin v. Geauga Park Dist., 2018-Ohio-1717.]




SHELLEY K. CHERNIN                                    Case No. 2017-00922PQ

       Requester                                      Judge Patrick M. McGrath

       v.                                             ENTRY ADOPTING
                                                      RECOMMENDATION OF
GEAUGA PARK DISTRICT                                  SPECIAL MASTER

       Respondent

        {¶1} On August 14, 2017, requester Shelley Chernin made a public records
request to respondent Geauga Park District for a copy of a constituent letter used by
Park District board member Andrej Lah during a board meeting. (Complaint at 3.) On
August 28, 2017, Park District Executive Director John Oros responded that “the letter is
not considered to be a public record.” (Id. at 5.) On November 17, 2017, Chernin filed a
complaint under R.C. 2743.75 alleging denial of timely access to public records in
violation of R.C. 149.43(B). Following unsuccessful mediation, the Park District filed a
motion to dismiss, and filed an unredacted copy of the requested letters under seal. On
March 26, 2018, Special Master Clark issued a report finding that the constituent letters
constituted records of the Geauga Park District, and recommending that the court issue
an order GRANTING Chernin’s claim for production of the requested records.
        {¶2} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * *.” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the Special Master’s decision. Therefore, the court adopts the
Special Master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶3} Court costs are assessed against the respondent, and respondent is further
ordered to make payment of twenty-five dollars to requester as recovery of her filing fee
Case No. 2017-00922PQ                       -2-                                ENTRY


in this case. On provision of invoices or other sufficient evidence, Chernin is further
entitled to recover from the Geauga Park District any other costs associated with the
action that were incurred by her. R.C. 2743.75(F)(3)(b). The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. McGRATH
                                           Judge

Filed April 17, 2018
Sent to S.C. Reporter 5/4/18